 1                                                             JS-6
 2
 3
 4
 5
 6
 7
 8
                         UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
11
     APOLONIA PAM DOMINGO-                    )
12   MARCOS, ELYDA JUDITH                     ) Case No.: CV 18-03451 AB (KS)
13
     GONZALEZ-DOMINGO, YONATAN                )
     JACOBO DOMINGO-MARCOS,                   )
14                                            )
15                     Petitioners,           ) [PROPOSED]
                                              ) JUDGMENT
16               v.                           )
17                                            )
     MATTHEW G. WHITAKER,                     )
18
     Acting United States Attorney General,   )
19                                            )
20                     Respondent.            )
                                              )
21
22
23
24
25
26
27
28


                                              1
 1         On April 24, 2018, the United States Court of Appeals for the Ninth Circuit
 2   transferred the case of Apolonia Pam Domingo-Marcos, et al. v. Jefferson B.
 3   Sessions III, No. 17-71611, to the United States District Court for the Central
 4   District of California for a de novo review of Petitioners’ citizenship claims
 5   pursuant to 8 U.S.C. § 1252(b)(5)(B). Having reviewed the claim, and upon
 6   Respondent’s Motion for Summary Judgment, the Court now enters the following:
 7
 8                                        ORDERS
 9         IT IS HEREBY ORDERED that Respondent’s Motion for Summary
10   Judgment is GRANTED in its entirety, and judgment is hereby entered in favor of
11   Respondent.
12         IT IS FURTHER ORDERED that this matter is RETURNED to the
13   United States Court of Appeals for the Ninth Circuit for further proceedings.
14
15   Dated: February 26, 2019
16
17
18                                    ______________________________
                                      HONORABLE ANDRÉ BIROTTE, JR.
19
                                      UNITED STATES DISTRICT JUDGE
20
21
22
23
24
25
26
27
28


                                               2
